DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 6, 7, 15, 16, 21, 22, and 27-29 are pending and have been examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/21 has been entered.

Response to Arguments
Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 7, 15, 16, 21, 22, and 27-29 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claims 1, 15 and 16
The newly added subject matter recites "sending the vehicle identification information to the server in order that the server determines historical diagnosis information of the vehicle based on the vehicle identification information; wherein the historical diagnosis information comprises identification information indicating that a vehicle system has  based on the historical diagnosis information (emphasis added). It is not clear how, via the example, the performing of the diagnosis on the spark plugs would be based on the fact that the brakes have ever been diagnosed, and the determination that a diagnosis result of the brakes is normal. More generally, it is not clear how performing a diagnosis on a vehicle system which has not yet been diagnosed would be based on the historical diagnosis information itself.
	This subject matter is taken from 0117 of Applicant's specification. 0118-0122 appear to be related to or expand upon the concept in 0117, but 0118-0122 appear to be suggesting something different, that diagnosis is prioritized for systems that haven't been diagnosed yet (by the diagnostic device or software currently used), or systems that have previously had a fault (in which current, more up-to-date software would provide better accuracy in the diagnosis). The concepts of diagnosing a system that hasn't been diagnosed before, or re-diagnosing a previously-faulty system with more up-to-date 
	Additionally, the independent claims recite at the beginning of the claims that a diagnosis is performed to obtain failure information, yet the newly added subject matter also recites performing a diagnosis. It is not clear if these separate instances of performing a diagnosis are the same element. Further, the newly added subject matter appears to be wholly unrelated to the rest of the subject matter of the independent claims. The independent claims were originally directed to finding an expert to help with a specific component/system failure, and yet the newly added subject seems to lack any clear link to the subject matter regarding the expert.
	In view of the above, the ambiguity results in the claims being indefinite under 35 USC 112b.
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15, 16, 21 and 27 are rejected under 35 USC 103 as being unpatentable over US20160180607 ("Wittliff") in view of US20160314627 ("Fish").

Claim 1
Wittliff discloses a vehicle maintenance method performed on a vehicle maintenance device (abstract), comprising: 
performing a diagnosis on a vehicle to obtain failure information of the vehicle (0037 In response, to receiving the DTC data from the dongle 150, the local device 160 displays data on the display 162 associated with the DTCs.); 
searching for expert identification information of an expert corresponding to the failure information (0039 The data server 220 includes a database of remote technician data that is associated with a plurality of the remote technicians. The technician data is organized by one or more of availability, skill set, location, cost, vehicle make and model training, DTC specialty, among other categories…The DTC specialty category enables the local technician to query the data server 220 for remote technicians that are capable of resolving issues with a particular DTC and then to show a list of those remote technicians on the display 162.); and 
setting up a voice communication connection with an expert's terminal corresponding to the expert identification information according to a correspondence relationship between the expert identification information and the expert's terminal stored in a server, so that a user performs voice communication with the expert through the vehicle maintenance device (0040 Upon selection of a remote technician, the data server 220 automatically sends address data to the local device 160, and sends the DTC data to the remote computer 106 (block 320). The local device 160 automatically connects to the remote computer 106 of the remote technician using the address data so that data can be transferred between the devices 106, 160. Also, when the local device 160 is electrically connected to the remote computer 106 the local technician and the remote technician can speak to each other and hear each other using the corresponding microphones 178, 202 and speakers 180, 206., 0042 one of two types of interactive sessions, which are established between the local device 160 and the remote computer 106. As shown in blocks 336 and 340 of FIG. 4, in the first in type of interactive session (i.e. Type A), the remote technician electronically transfers repair instructions to the local device 160. Additionally, during the Type A interactive session the local technician and the remote technician may speak to each other using the microphones 178, 202 and speakers 180, 206); 
wherein the step of searching for the expert identification information corresponding to the failure information comprises: 
sending the failure information to the server, so that the server searches the expert identification information corresponding to the failure information according to a correspondence relationship between the failure information and the expert identification information stored in the server (0039 The data server 220 includes a database of remote technician data that is associated with a plurality of the remote technicians. The technician data is organized by one or more of availability, skill set, location, cost, vehicle make and model training, DTC specialty, among other categories…The DTC specialty category enables the local technician to query the data server 220 for remote technicians that are capable of resolving issues with a particular DTC and then to show a list of those remote technicians on the display 162., 0040, 0042); and 
receiving the expert identification information sent by the server (0039 The data server 220 includes a database of remote technician data that is associated with a plurality of the remote technicians. The technician data is organized by one or more of availability, skill set, location, cost, vehicle make and model training, DTC specialty, among other categories…The DTC specialty category enables the local technician to query the data server 220 for remote technicians that are capable of resolving issues with a particular DTC and then to show a list of those remote technicians on the display 162., 0040, 0042).
Witliff fails to disclose sending the vehicle identification information to the server in order that the server determines historical diagnosis information of the vehicle based on the vehicle identification information; wherein the historical diagnosis information comprises identification information indicating that a vehicle system has ever been diagnosed and a diagnosis result of the vehicle system is normal; and receiving the historical diagnosis information from the server and performing a diagnosis on a vehicle system which has not yet been diagnosed based on the historical diagnosis information. However, Witliff does disclose sending failure information to the server (0039, 0040). Furthermore, Fish teaches 
sending the vehicle identification information to the server in order that the server determines historical diagnosis information of the vehicle based on the vehicle identification information (0022 diagnostic records are also associated with a vehicle identification number (VIN) or other identification information for the make, model, and year of the vehicle that experienced the issue); 
wherein the historical diagnosis information comprises identification information indicating that a vehicle system has ever been diagnosed and a diagnosis result of the vehicle system is normal (0022 diagnostic record includes diagnostic trouble codes (DTCs) or other diagnostic information that a diagnostic tool generated when the issue was encountered in the past); and 
receiving the historical diagnosis information from the server and performing a diagnosis on a vehicle system which has not yet been diagnosed based on the historical diagnosis information (0024 the diagnostic analysis server 104 uses the history for each user to identify the user accounts that are associated with different users for requesting manual assistance when another user encounters difficulty in diagnosing and repairing an issue with a vehicle., 0026).
Witliff and Fish both disclose vehicle diagnostic systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Witliff to include the teaching of Fish since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Witliff and Fish would have made obvious and resulted in the subject matter of the claimed invention, specifically sending the vehicle identification information to the server in order that the server determines historical diagnosis information of the vehicle based on the vehicle identification information; 

Claim 6
Wittliff discloses wherein after the step of setting up the voice communication connection with the expert's terminal corresponding to the expert identification information, the method further comprises: 
obtaining voice information sent by the expert's terminal (0040 when the local device 160 is electrically connected to the remote computer 106 the local technician and the remote technician can speak to each other and hear each other using the corresponding microphones 178, 202 and speakers 180, 206.); 
playing the voice information, and parsing the voice information, and determining whether the voice information includes operation instruction information (0042 during the Type A interactive session the local technician and the remote technician may speak to each other using the microphones 178, 202 and speakers 180, 206. The repair instructions sent to the local device 160, may include electronic documents having text and image based instructions for repairing the vehicle 104. The repair instructions may also include electronic video files that depict another technician resolving the same or a similar issue. The repair instructions may also include electronic audio files having audible instructions for repairing the vehicle 104. Any other desired electronic file may also be included in the repair instructions., 0043); and 
performing an operation corresponding to the operation instruction information, if the voice information includes the operation instruction information (0042 during the Type A interactive session the local technician and the remote technician may speak to each other using the microphones 178, 202 and speakers 180, 206. The repair instructions sent to the local device 160, may include electronic documents having text and image based instructions for repairing the vehicle 104. The repair instructions may also include electronic video files that depict another technician resolving the same or a similar issue. The repair instructions may also include electronic audio files having audible instructions for repairing the vehicle 104. Any other desired electronic file may also be included in the repair instructions., 0043).

Claim(s) 15, 16, 21 and 27 
Claim(s) 15, 16, 21 and 27 recite(s) subject matter similar to that/those of claim(s) 1, 1, 6 and 6, respectively, and is/are rejected under the same grounds.

Claims 7 and 22 are rejected under 35 USC 103 as being unpatentable over Wittliff in view of Fish, in further view of US20160189440 ("Cattone").

Claim 7

sending the failure information to the expert's terminal, so that the expert's terminal determines corresponding fee information based on the failure information (0283 price); 
receiving the fee information returned by the expert's terminal and displaying the fee information to the user (0140 The community content information 803 may include bulletin, recalls, service manuals, installation guides, pricing guides, recommendations, and any other community sourced content that may be used to maintain, fix, repair, price, acquire, evaluate, etc. a part 106 or smart component 102, sub-system 103, vehicle 104 or fleet of vehicles, etc.); 
receiving confirmation information as input by the user based on the fee information (0283 publishing, listing, and price-setting mechanisms whereby a buyer may list (or publish information concerning) goods or services for sale, a buyer can express interest in or indicate a desire to purchase such goods or services, and a price can be set for a transaction pertaining to the goods or services); and 
setting up the voice communication connection with the expert's terminal corresponding to the confirmation information (0136 he user interface element "EXPERT" may be selected after selecting the user interface elements 788 or 790 to identify an expert for the part 106 included in the respective smart component 102 and/or enter a chat room that includes the identified expert and/or initiate a communication with the identified expert.).
Wittliff and Cattone both disclose systems of receiving assistance for vehicle maintenance by a remote expert. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wittliff to include the teaching of Cattone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Wittliff and Cattone would have made obvious and resulted in the subject matter of the claimed invention.

Claim(s) 22 
Claim(s) 22 recite(s) subject matter similar to that/those of claim(s) 7 and is/are rejected under the same grounds.

Claim 28 is rejected under 35 USC 103 as being unpatentable over Wittliff in view of Fish, in further view of US20130325541 ("Capriotti").

Claim 28
 a technician dashboard feature for providing the technician with information pertaining to the vehicle, such as maintenance history, parts requirements, and vehicle specs, 0062 remotely transmits the vehicle information to the remote vehicle maintenance data storage site. The maintenance provider, who has access to the remote vehicle maintenance data storage site may then schedule a maintenance visit or recommend solutions to the maintenance problem.).
	Wittliff and Capriotti both disclose systems of remote vehicle maintenance. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Witliff to include the teaching of Capriotti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Wittliff and Capriotti would have .

Claim 29 is rejected under 35 USC 103 as being unpatentable over Wittliff in view of Fish, in further view of US20060271246 ("Bell").

Claim 29
Wittliff fails to disclose wherein the operation instruction information is stored in the vehicle maintenance device, the step of determining whether the voice information includes operation instruction information comprises: converting the voice information into corresponding text information through speech recognition technology, and determining whether the text information includes the operation instruction information by the vehicle maintenance device. However, Witliff does disclose communication with the expert's terminal (0040). Furthermore, Bell teaches a system of remote vehicle management and maintenance, including wherein the operation instruction information is stored in the vehicle maintenance device (0060 local control interface 24 allows the operator access to at least some of the functionality of the system 10. For management concerns, certain monitoring and reporting functionality would not be accessible or changeable by the operator of the vehicle. The local control interface can be any convenient apparatus and functionality. Preferably, the local control interface 24 includes at least a visual display 24a for the operator. More preferably, the local control interface 24 includes a keypad 24b, touch sensitive visual display, and/or voice-command recognition system. The operator interface 24 can also include a hand-held cellular phone for transmitting voice or text instructions to the system), the step of determining whether the voice information includes operation instruction information comprises: converting the voice information into corresponding text information through speech recognition technology, and determining whether the text information includes the operation instruction information by the vehicle maintenance device (0060 local control interface 24 allows the operator access to at least some of the functionality of the system 10. For management concerns, certain monitoring and reporting functionality would not be accessible or changeable by the operator of the vehicle. The local control interface can be any convenient apparatus and functionality. Preferably, the local control interface 24 includes at least a visual display 24a for the operator. More preferably, the local control interface 24 includes a keypad 24b, touch sensitive visual display, and/or voice-command recognition system. The operator interface 24 can also include a hand-held cellular phone for transmitting voice or text instructions to the system). Examiner further emphasizes that speech recognition technology was very well-known in electronic systems of all kinds before the effective filing date of the invention, and would have been obvious to include in Wittliff in a similar manner as the claimed invention.
	Wittliff and Bell both disclose systems of remote vehicle maintenance. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Witliff to include the teaching of Bell 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663